Citation Nr: 1225801	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  02-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1994.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for a low back strain.

In November 2009 and June 2010, the Board remanded the inferred claim for a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is service-connected for low back strain, rated 40 percent disabling; tinnitus, rated 10 percent disabling; hemorrhoids, rated at a noncompensable level; stasis dermatitis of the feet, rated at a noncompensable level; and plantar warts of the left foot, rated at a noncompensable level.  His combined disability rating is 50 percent.   

2.  The Veteran's service-connected low back strain precludes all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran here is service-connected for the following disabilities:  a low back strain, rated 40 percent disabling; tinnitus, rated 10 percent disabling; hemorrhoids, rated noncompensable; stasis dermatitis of the feet, rated noncompensable; and plantar warts of the left foot, rated noncompensable.  His combined disability rating is 50 percent.   

As the Veteran does not have a single service-connected disability rated at 60 percent or more and the combined rating for his service-connected disabilities is 50 percent, he does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In March 2012, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the totality of the evidence did not support a conclusion that the Veteran was unemployable due to his service-connected back disability.  As he explained, it had been noted on numerous occasions that the objective evidence of record from X-rays and MRIs did not support the Veteran's subjective complaints and reported functional impairment.  Also, it had been reported on several occasions that there was a psychological component to the severity of his symptoms.  Thus, he concluded that the evidence failed to show that the Veteran was unemployable in all work environments due to his service-connected back disability and his other service-connected disabilities had been shown not to affect employability. 

The Board can review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Thus, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from October 1994 to February 2001, Social Security Administration (SSA) disability records, and statements by the Veteran dated in July 1998 and August 1999 reflect that he received a Graduate Equivalency Degree and a certificate as a prison guard.  In the years following service he was employed as a forklift operator and a correctional officer.  Although he experienced problems with his back while working, he had received treatment from a chiropractor which allowed him to manage his symptoms and remain employed.  However, such treatment ended due to problems with his insurance.  As a result, his back symptoms worsened, he re-injured his back at work, and he was unable to continue performing his duties as a correctional officer due to back symptoms and the daily use of pain medication.  

The Veteran went on medical leave in approximately October 1997 and was on leave without pay beginning in approximately February 1998.  Although he wanted to return to work and attempted to do so, his employer did not allow him to return and he did not believe that he would able to perform his duties as a correctional officer.  He has reportedly been unemployed since approximately December 1997 due to his back problems and was granted SSA disability benefits in September 2001 primarily due to his back disability.

In a December 1999 letter, Steve Carter, M.D. reported that he had treated the Veteran for a back disability and that the Veteran had been unable to secure any employment due to the disability.  He was unable to secure employment because it was difficult to find a job which did not involve some type of lifting.

An April 2000 VA treatment record includes an opinion that the Veteran should have been able to work a moderate to light work position and that it was expected that his disability would improve with consistent participation in a home exercise program and modification of activities (e.g. refraining from engaging in heavy lifting and repetitive bending activities).  No further explanation or reasoning for this statement was provided.

In an August 2001 letter, a VA physician opined that the Veteran was unemployable due to severe, chronic back pain and ongoing pain management with narcotics.  This opinion was apparently based on the fact the he was only able to ambulate short distances with assistance from a cane.

A January 2007 VA examination report includes a report by the Veteran that he had stopped working as a correctional officer in 1997 after a re-injury to his low back and associated mid back pain.  He was unable to climb stairs, walk or sit for prolonged periods of time, bend or stoop, walk fast, or run.  He also experienced back pain when on his knees.  Although he sought sedentary employment following his re-injury as a correctional officer, he was unable to sit for prolonged periods of time or sit up straight.

The nurse practitioner who conducted the examination opined that the Veteran was moderately to severely limited in his ability to function in his normal occupational environment as a correctional officer due to his service-connected low back disability.  The examiner reasoned that the Veteran was unable to climb stairs, walk or sit for prolonged periods of time, bend, stoop, walk fast, or run, and that he reported back pain when on his knees.  As a result of such limitations, it was unlikely that he would even be able to function in a sedentary type work environment. 

The examiner also noted that the Veteran was moderately to severely limited by non service-connected chronic neck and mid back pain, degenerative joint disease of the right knee, and myofascial pain syndrome.  Such disabilities also limited his ability to climb stairs, walk or sit for prolonged periods of time, bend, stoop, walk fast, or run.

In December 2009, a VA physician reviewed the Veteran's claims file and concluded that the issue of whether the Veteran was unable to secure and follow substantially gainful employment solely due to his service-connected disabilities could not be resolved without resort to mere speculation.  This opinion was based on the examiner's clinical experience and the fact that although the Veteran was moderately to severely limited in his ability to maintain employment due to his service-connected back disability, it also seemed that he was just as limited, if not more, by his non service-connected right knee disability, mid back and neck pain, myofascial pain syndrome, headaches, and chronic sinusitis.  There were no other service-connected disabilities which limited his ability to maintain employment.

A June 2010 VA examination report includes an opinion that the Veteran was moderately to severely limited in his ability to maintain employment due to his service-connected low back disability.  He was unable to climb stairs, walk or sit for prolonged periods of time, bend, stoop, walk fast, or run and he experienced back pain when on his knees.  The examiner explained that such conclusions were based on clinical experience, multiple clinical encounters with the Veteran, and relevant findings from previous examinations (including ranges of spinal motion).

The April 2000 opinion is entitled to little, if any, probative weight because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The December 2009 opinion is adequate to the extent that it was accompanied by a specific rationale addressing why a definitive conclusion as to the effect of the Veteran's service-connected disabilities on his employability could not be made. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The December 1999, August 2001, January 2007, and June 2010 opinions, however, are accompanied by rationales that are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In sum, the evidence indicates that the Veteran has been unemployed since approximately December 1997 due to symptoms of his service-connected low back disability and the use of medications for such symptoms, that he is in receipt of SSA disability benefits as a result of his back problems, and that he has consistently reported an inability to secure new employment due to such problems.  He is competent to report the symptoms of his service-connected back disability and the effects of such symptoms on his employability.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is no affirmative evidence to explicitly contradict his reports, they are generally consistent with the evidence of record, and several medical opinions have confirmed that his back disability has considerable effects on his ability to be employed.  Thus, the Board finds that his reports are credible. 

In light of the above evidence and the medical opinions of record, the evidence is at least in equipoise as to whether the Veteran's service-connected back disability prevents him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


